EXHIBIT 10.2

CU BANCORP

2007 EQUITY AND INCENTIVE PLAN

AS RESTATED JULY 31, 2012

 

1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

1.1 Establishment. The California United Bank 2007 Equity and Incentive Plan
(the “Plan”) was established effective as of June 1, 2007, the date of its
approval by the stockholders of the Bank (the “Effective Date”).

1.2 Transfer to and Assumption by CU Bancorp. Pursuant to the Agreement and Plan
of Merger by and between CU Bancorp (the “Company”) and California United Bank
and Premier Commercial Bancorp and Premier Commercial Bank, N.A. dated as of
December 8, 2011 and exhibits thereto, as approved by the shareholders on
July 23, 2012, the Plan was transferred and assumed by CU Bancorp and was
automatically deemed to be an equity incentive plan of CU Bancorp effective on
July 31, 2012. Hereafter wherever the word “Bank” appears in the following, it
shall be deemed to mean the Company.

1.2 Purpose. The purpose of the Plan is to advance the interests of the Bank and
its stockholders by providing an incentive to attract, retain and reward key
employees, officers (whether or not directors) and non-employee directors of the
Bank and by motivating such persons to contribute to the growth and
profitability of the Bank. The Plan seeks to achieve this purpose by providing
for Awards in the form of Options, Restricted Stock Purchase Rights, Restricted
Stock Bonuses, Performance Units, and Restricted Stock Units.

1.3 Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, all Awards shall be granted, if at
all, within ten (10) years from the Effective Date.

 

2. DEFINITIONS AND CONSTRUCTION.

2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

(a) “Affiliate” means (i) an entity, that directly, or indirectly through one or
more intermediary entities, controls the Bank or (ii) an entity, other than a
Subsidiary Corporation, that is controlled by the Bank directly, or indirectly
through one or more intermediary entities. For this purpose, the term “control”
(including the term “controlled by”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
the relevant entity, whether through the ownership of voting securities, by
contract or otherwise.

 

1



--------------------------------------------------------------------------------

(b) “Award” means any Option, Restricted Stock Purchase Right, Restricted Stock
Bonus, Performance Unit, or Restricted Stock Unit.

(c) “Award Agreement” means a written agreement between the Bank and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant. An Award Agreement may be an “Option Agreement,” a
“Restricted Stock Purchase Agreement,” a “Restricted Stock Bonus Agreement,” a
“Performance Unit Agreement,” or a “Restricted Stock Unit Agreement.”

(d) “Board” means the Board of Directors of the Bank.

(e) “Cause” means, unless otherwise defined by the Participant’s Award Agreement
or contract of employment or service, any of the following: (i) the
Participant’s theft, dishonesty, or falsification of Bank documents or records;
(ii) the Participant’s improper use or disclosure of the Bank’s confidential or
proprietary information; (iii) any action by the Participant which has a
significant detrimental effect on the Bank’s reputation or business; (iv) the
Participant’s failure or inability to perform any reasonable assigned duties
after written notice from the Bank of, and a reasonable opportunity to cure,
such failure or inability; (v) any material breach by the Participant of any
employment or service agreement between the Participant and the Bank, which
breach is not cured pursuant to the terms of such agreement; or (vi) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act which impairs the Participant’s ability to perform his or her
duties with the Bank.

(f) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

(g) “Committee” means the Compensation Committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board. If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers.

(h) “Bank” means California United Bank, any successor corporation thereto or
any parent bank holding company which may hereafter hold substantially all of
the voting shares of California United Bank.

(i) “Director” means a member of the Board.

(j) “Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) of the Code.

(k) “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.

(l) “Employee” means any person treated as an employee (including an Officer or
a member of the Board who is also treated as an employee) in the records of the
Bank

 

2



--------------------------------------------------------------------------------

and, with respect to any Incentive Stock Option granted to such person, who is
an employee for purposes of Section 422 of the Code; provided, however, that
neither service as a member of the Board nor payment of a director’s fee shall
be sufficient to constitute employment for purposes of the Plan. The Bank shall
determine in good faith and in the exercise of its discretion whether an
individual has become or has ceased to be an Employee and the effective date of
such individual’s employment or termination of employment, as the case may be.
For purposes of an individual’s rights, if any, under the Plan as of the time of
the Bank’s determination, all such determinations by the Bank shall be final,
binding and conclusive, notwithstanding that the Bank or any court of law or
governmental agency subsequently makes a contrary determination.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Bank, in its discretion, if such determination is expressly allocated to the
Bank herein, subject to the following:

(i) If, on such date, the Stock is readily tradable on an established securities
market, the Fair Market Value of a share of Stock shall be the closing price of
a share of Stock as reported on such market on the trading day before such date
(or, if the Stock has not traded on such date, on the last preceding day on
which the Stock was traded).

(ii) If, on such date, the Stock is not readily tradable on an established
securities market, the Fair Market Value of a share of Stock shall be as
determined by the Committee by reasonable application of a reasonable valuation
method, consistently applied.

Notwithstanding the foregoing, no Award granted under the Plan is intended to
provide for a deferral of compensation within the meaning of Section 409A such
that the Fair Market Value of a share of Stock shall be determined in all
respects in a manner that is consistent with that intention.

(o) “Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

(p) “Insider” means an Officer, a member of the Board or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.

(q) “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.

(r) “Officer” means any person designated by the Board as an officer of the
Bank.

 

3



--------------------------------------------------------------------------------

(s) “Option” means the right to purchase Stock at a stated price for a specified
period of time granted to a Participant pursuant to Section 6 of the Plan. An
Option may be either an Incentive Stock Option or a Nonstatutory Stock Option.

(t) “Parent Corporation” means any present or future “parent corporation” of the
Bank, as defined in Section 424(e) of the Code.

(u) “Participant” means any eligible person who has been granted one or more
Awards.

(v) “Performance Award” means an Award of Performance Units.

(w) “Performance Award Formula” means, for any Performance Award, a formula or
table established by the Committee pursuant to Section 8.3 of the Plan which
provides the basis for computing the value of a Performance Award at one or more
threshold levels of attainment of the applicable Performance Goal(s) measured as
of the end of the applicable Performance Period.

(x) “Performance Goal” means a performance goal established by the Committee
pursuant to Section 8.3 of the Plan.

(y) “Performance Period” means a period established by the Committee pursuant to
Section 8.3 of the Plan at the end of which one or more Performance Goals are to
be measured.

(z) “Performance Unit” means a bookkeeping entry representing a right granted to
a Participant pursuant to Section 8 of the Plan to receive a payment equal to
the value of a Performance Unit, as determined by the Committee, based upon
performance.

(aa) “Restricted Stock Award” means an Award of a Restricted Stock Bonus or a
Restricted Stock Purchase Right.

(bb) “Restricted Stock Bonus” means Stock granted to a Participant pursuant to
Section 7 of the Plan.

(cc) “Restricted Stock Purchase Right” means a right to purchase Stock granted
to a Participant pursuant to Section 7 of the Plan.

(dd) “Restricted Stock Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 9 of the Plan to receive a share of
Stock on the date at which Vesting Conditions applicable to the Restricted Stock
Unit are satisfied determined in accordance with the provisions of Section 9 and
the Participant’s Award Agreement.

(ee) “Restriction Period” means the period established in accordance with
Section 7.5 of the Plan during which shares subject to a Restricted Stock Award
are subject to Vesting Conditions.

 

4



--------------------------------------------------------------------------------

(ff) “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act, as amended from time to time, or any
successor rule or regulation.

(gg) “Section 162(m)” means Section 162(m) of the Code.

(hh) “Section 280 G” means Section 280G of the Code.

(ii) “Section 409 A” means Section 409A of the Code.

(jj) “Securities Act” means the Securities Act of 1933, as amended.

(kk) “Service” means a Participant’s employment or service with the Bank,
whether in the capacity of an Employee or a Director. A Participant’s Service
shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders such Service or a change in the
employer for which the Participant renders such Service, provided that there is
no interruption or termination of the Participant’s Service and that such
employer is an Affiliate or Subsidiary Corporation of the Bank. Furthermore, a
Participant’s Service shall not be deemed to have terminated if the Participant
takes any military leave, sick leave, or other bona fide leave of absence
approved by the Bank. However, if any such leave taken by a Participant exceeds
ninety (90) days, then on the one hundred eighty-first (181st) day following the
commencement of such leave any Incentive Stock Option held by the Participant
shall cease to be treated as an Incentive Stock Option and instead shall be
treated thereafter as a Nonstatutory Stock Option, unless the Participant’s
right to return to Service with the Bank is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Bank or
required by law, a leave of absence shall not be treated as Service for purposes
of determining vesting under the Participant’s Award Agreement. A Participant’s
Service shall be deemed to have terminated either upon an actual termination of
Service. Subject to the foregoing, the Bank, in its discretion, shall determine
whether the Participant’s Service has terminated and the effective date of such
termination.

(ll) “Stock” means the common stock of the Bank, as adjusted from time to time
in accordance with Section 4.3 of the Plan.

(mm) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Bank, as defined in Section 424(f) of the Code.

(nn) “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power within the meaning of Section 422(b)(6) of the
Code of all classes of stock of the Bank or its Parent Corporation or Subsidiary
Corporation.

(oo) “Treasury Regulations” means Proposed, Temporary and Final Regulations of
the United States Treasury Department issued under Title 26 of the Code of
Federal Regulations.

(pp) “Vesting Conditions” mean those conditions established in accordance with
Section 6.2, Section 7.5 or Section 9.3 of the Plan prior to the satisfaction of
which Options

 

5



--------------------------------------------------------------------------------

or shares subject to a Restricted Stock Award or Restricted Stock Unit Award, as
applicable, remain subject to forfeiture or a repurchase option in favor of the
Bank upon the Participant’s termination of Service.

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

 

3. ADMINISTRATION.

3.1 Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.

3.2 Authority of Officers. Any Officer shall have the authority to act on behalf
of the Bank with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Bank
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, determination or election. The Board may, in its discretion,
delegate to a committee comprised of one or more Officers the authority to grant
one or more Awards, without further approval of the Board or the Committee, to
any Employee, other than a person who, at the time of such grant, is an Insider;
provided, however, that (a) such Awards shall not be granted for shares in
excess of the maximum aggregate number of shares of Stock authorized for
issuance pursuant to Section 4.1, (b) the exercise price per share of each such
Award which is an Option shall be not less than the Fair Market Value per share
of the Stock on the date of grant and (c) each such Award shall be subject to
the terms and conditions of the appropriate standard form of Award Agreement
approved by the Board or the Committee and shall conform to the provisions of
the Plan and such other guidelines as shall be established from time to time by
the Board or the Committee.

3.3 Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the Bank
is registered pursuant to Section 12 of the Exchange Act, the Plan shall be
administered in compliance with the requirements, if any, of Rule 16b-3.

3.4 Committee Complying with Section 162(m). If the Bank is a “publicly held
corporation” within the meaning of Section 162(m), the Board may establish a
Committee of “outside directors” within the meaning of Section 162(m) to approve
the grant of any Award which might reasonably be anticipated to qualify as
“performance-based compensation” as that term is used in the Treasury
Regulations issued under Section 162(m).

3.5 Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:

(a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock, Options to purchase shares
of Stock or units to be subject to each Award;

 

6



--------------------------------------------------------------------------------

(b) to determine the type of Award granted and to designate Options as Incentive
Stock Options or Nonstatutory Stock Options;

(c) to determine the Fair Market Value of shares of Stock or other property;

(d) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award, (ii) the method of payment for shares purchased
pursuant to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or Vesting Conditions of any Award or any shares acquired
pursuant thereto, (v) the Performance Award Formula and Performance Goals
applicable to any Award and the extent to which such Performance Goals have been
attained, (vi) the time of the expiration of any Award, (vii) the effect of the
Participant’s termination of Service on any of the foregoing, and (viii) all
other terms, conditions and restrictions applicable to any Award or shares
acquired pursuant thereto not inconsistent with the terms of the Plan;

(e) to determine whether an Award of Performance Units will be settled in shares
of Stock, cash, or in any combination thereof;

(f) to approve one or more forms of Award Agreement;

(g) to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

(h) to accelerate, continue, extend or defer the exercisability or Vesting
Conditions of any Award or any shares acquired pursuant thereto, including with
respect to the period following a Participant’s termination of Service;

(i) to amend, modify or correct any defect in the Plan or any Award in order to
avoid the application of Sections 162(m), 280G or 409A to any Award or to the
Plan;

(j) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards; and

(k) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.

 

7



--------------------------------------------------------------------------------

3.6 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee or as officers or employees of
the Bank, members of the Board or the Committee and any officers or employees of
the Bank to whom authority to act for the Board, the Committee or the Bank is
delegated shall be indemnified by the Bank against all reasonable expenses,
including attorneys’ fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Bank) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that such person is liable for gross negligence,
bad faith or intentional misconduct in duties; provided, however, that within
sixty (60) days after the institution of such action, suit or proceeding, such
person shall offer to the Bank, in writing, the opportunity at its own expense
to handle and defend the same.

 

4. SHARES SUBJECT TO PLAN.

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2 and Section 4.3, the maximum aggregate number of shares of Stock
that may be issued under the Plan shall be One Million Four Hundred Ninety
Thousand Five Hundred Forty-seven Shares (1,490,547) and shall consist of
authorized but unissued or reacquired shares of Stock or any combination
thereof. If an outstanding Award for any reason expires or is terminated or
canceled without having been exercised or settled in full, or if shares of Stock
acquired pursuant to an Award subject to forfeiture or repurchase are forfeited
or repurchased by the Bank at the Participant’s purchase price, the shares of
Stock allocable to the terminated portion of such Award or such forfeited or
repurchased shares of Stock shall again be available for issuance under the
Plan. Shares of Stock shall not be deemed to have been issued pursuant to the
Plan (a) with respect to any portion of an Award that is settled in cash or
(b) to the extent such shares are withheld in satisfaction of tax withholding
obligations pursuant to Section 13. If the exercise price of an Option is paid
by tender to the Bank, or attestation to the ownership, of shares of Stock owned
by the Participant, the number of shares available for issuance under the Plan
shall be reduced by the net number of shares for which the Option is exercised.

4.2 Annual Increase in Maximum Number of Shares Issuable. To the extent
permissible under applicable law, the maximum aggregate number of shares of
Stock that may be issued under the Plan as set forth in Section 4.1 shall be
cumulatively increased on January 1, 2008 and each January 1 thereafter, through
and including January 1, 2016, by a number of shares equal to the smallest of
(i) ten percent (10%) of the number of shares of Stock issued and outstanding on
the immediately preceding December 31, or (ii) Thirty percent (30%) of newly
issued shares.

4.3 Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Bank, in the event of any change in the Stock
effected without receipt of consideration by the Bank, whether through merger,
consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the

 

8



--------------------------------------------------------------------------------

capital structure of the Bank, or in the event of payment of a dividend or
distribution to the stockholders of the Bank in a form other than Stock
(excepting normal cash dividends) that has a material effect on the Fair Market
Value of shares of Stock, appropriate adjustments shall be made in the number
and class of shares subject to the Plan and to any outstanding Awards, and in
the exercise or purchase price per share under any outstanding Award in order to
prevent dilution or enlargement of Participants’ rights under the Plan. For
purposes of the foregoing, conversion of any convertible securities of the Bank
shall not be treated as “effected without receipt of consideration by the Bank.”
Any fractional share resulting from an adjustment pursuant to this Section 4.3
shall be rounded down to the nearest whole number, and in no event may the
exercise or purchase price under any Award be decreased to an amount less than
the par value, if any, of the stock subject to such Award. The adjustments
determined by the Committee pursuant to this Section 4.3 shall be final, binding
and conclusive.

 

5. ELIGIBILITY AND AWARD LIMITATIONS.

5.1 Persons Eligible for Awards. Awards may be granted only to Employees and
Directors. For purposes of the foregoing sentence, “Employees” and “Directors”
shall include prospective Employees and prospective Directors to whom Awards are
granted in connection with written offers of an employment or other service
relationship with the Bank; provided, however, that no Stock subject to any such
Award shall vest, become exercisable or be issued prior to the date on which
such person commences Service. The maximum number of shares of Stock with
respect to an Award or Awards may be granted to any Participant shall not exceed
ten percent (10%) of the total outstanding shares of Stock issued and
outstanding.

5.2 Participation. Awards are granted solely at the discretion of the Committee.
Eligible persons may be granted more than one (1) Award. However, eligibility in
accordance with this Section shall not entitle any person to be granted an
Award, or, having been granted an Award, to be granted an additional Award.

5.3 Incentive Stock Option Limitations.

(a) Persons Eligible. An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee of the Bank, a Subsidiary
Corporation, or a Parent Corporation, (each being an “ISO-Qualifying
Corporation”). Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option. An Incentive Stock Option granted
to a prospective Employee upon the condition that such person become an Employee
of an ISO-Qualifying Corporation shall be deemed granted effective on the date
such person commences Service with an ISO-Qualifying Corporation, with an
exercise price determined as of such date in accordance with Section 6.1.

(b) One Hundred Thousand Dollar Annual Fair Market Value Limitation. To the
extent that options designated as Incentive Stock Options (granted under all
stock option plans of the Bank, including the Plan and the stock option plans of
any Subsidiary Corporation and its Parent Corporation) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such Options which exceeds such amount shall be treated as

 

9



--------------------------------------------------------------------------------

Nonstatutory Stock Options. For purposes of this Section, Options designated as
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of Stock shall be determined as of the
time the Option with respect to such Stock is granted. If the Code is amended to
provide for a different limitation from that set forth in this Section, such
different limitation shall be deemed incorporated herein effective as of the
date and with respect to such Options as required or permitted by such amendment
to the Code. If an Option is treated as an Incentive Stock Option in part and as
a Nonstatutory Stock Option in part by reason of the limitation set forth in
this Section, the Participant may designate which portion of such Option the
Participant is exercising. In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. Upon exercise, shares issued pursuant to each such portion shall
be separately identified.

 

6. TERMS AND CONDITIONS OF OPTIONS.

Options shall be evidenced by Award Agreements specifying a fixed number of
shares of Stock subject to the Option on the original date of grant of the
Option, in such form as the Committee shall from time to time establish. No
Option or purported Option shall be a valid and binding obligation of the Bank
unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Options may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

6.1 Exercise Price. The exercise price for each Option shall be determined by
the Committee; provided, however, that (a) the exercise price per share shall be
not less than the Fair Market Value of a share of Stock on the date of grant of
the Option and (b) no Incentive Stock Option granted to a Ten Percent Owner
shall have an exercise price per share less than one hundred ten percent
(110%) of the Fair Market Value of a share of Stock on the effective date of
grant of the Option. Notwithstanding the foregoing, an Option (whether an
Incentive Stock Option or a Nonstatutory Stock Option) may be substituted for
another option or an Option may be assumed in a corporate transaction and not be
treated as the grant of an Option if the substitution or modification qualifies
under the provisions of Section 424(a) of the Code and the Treasury Regulations
issued thereunder or under Section 409A, as applicable.

6.2 Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions, including Vesting Conditions
based upon the satisfaction of Service requirements, as shall be determined by
the Committee and set forth in the Award Agreement evidencing such Option;
provided, however, that (a) no Option shall be exercisable after the expiration
of ten (10) years after the date of grant of such Option, (b) no Incentive Stock
Option granted to a Ten Percent Owner shall be exercisable after the expiration
of five (5) years after the date of grant of such Option, and (c) no Option
granted to a prospective Employee or prospective Director may become exercisable
prior to the date on which such person commences Service. Subject to the
foregoing, unless otherwise specified by the Committee in the grant of an
Option, any Option granted hereunder shall terminate ten (10) years after the
date of grant of the Option, unless earlier terminated in accordance with its
provisions.

 

10



--------------------------------------------------------------------------------

6.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent, (ii) by tender to the Bank, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) by delivery of a properly executed notice of
exercise together with irrevocable instructions to a broker providing for the
assignment to the Bank of the proceeds of a sale or loan with respect to some or
all of the shares being acquired upon the exercise of the Option (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System) (a “Cashless Exercise”), (iv) by such other
consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (v) by any combination thereof. The
Committee may at any time or from time to time grant Options which do not permit
all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Bank, or attestation to the ownership, of shares of
Stock to the extent such tender or attestation would constitute a violation of
the provisions of any law, regulation or agreement restricting the redemption of
the Bank’s stock. Unless otherwise provided by the Committee, an Option may not
be exercised by tender to the Bank, or attestation to the ownership, of shares
of Stock held by an officer (within the meaning of Section 16 of the Exchange
Act) unless such shares either have been owned by the Participant for more than
six (6) months (and not used for another Option exercise by attestation during
such period) or were not acquired, directly or indirectly, from the Bank.

(ii) Cashless Exercise. The Bank reserves, at any and all times, the right, in
the Bank’s sole and absolute discretion, to establish, decline to approve or
terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise, including with respect to one or more Participants specified
by the Bank notwithstanding that such program or procedures may be available to
other Participants.

6.4 Effect of Termination of Service.

(a) Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee in the
grant of an Option and set forth in the Award Agreement, an Option shall be
exercisable after a Participant’s termination of Service only during the
applicable time period determined in accordance with this Section and thereafter
shall terminate:

(i) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of one (1) year)

 

11



--------------------------------------------------------------------------------

(or such longer period of time as determined by the Board or Committee, in its
discretion) after the date on which the Participant’s Service terminated, but in
any event no later than the date of expiration of the Option’s term as set forth
in the Award Agreement evidencing such Option (the “Option Expiration Date”).

(ii) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable on the date
on which the Participant’s Service terminated, may be exercised by the
Participant’s legal representative or other person who acquired the right to
exercise the Option by reason of the Participant’s death at any time prior to
the expiration of one (1) year) (or such longer period of time as determined by
the Board or Committee, in its discretion) after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within ninety (90) days (or such longer
period of time as determined by the Board, in its discretion) after the
Participant’s termination of Service.

(iii) Termination for Cause. Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service is terminated for Cause, the Option
shall terminate and cease to be exercisable immediately upon such termination of
Service.

(iv) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of ninety (90) days (or such longer period of time
as determined by the Board or Committee, in its discretion) after the date on
which the Participant’s Service terminated, but in any event no later than the
Option Expiration Date.

(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination of Service for Cause, if the exercise of an Option within the
applicable time periods set forth in Section 6.4(a) is prevented by the
provisions of Section 12 below, the Option shall remain exercisable until ninety
(90) days (or such longer period of time as determined by the Board or
Committee, in its discretion) after the date the Participant is notified by the
Bank that the Option is exercisable, but in any event no later than the Option
Expiration Date.

(c) Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, other than termination of Service for Cause, if a sale within the
applicable time periods set forth in Section 6.4(a) of shares acquired upon the
exercise of the Option would subject the Participant to suit under Section 16(b)
of the Exchange Act, the Option shall remain exercisable until the earliest to
occur of (i) the tenth (10th) day following the date on which a sale of such
shares by the Participant would no longer be subject to such suit, (ii) the one
hundred and ninetieth (190th) day after the Participant’s termination of
Service, or (iii) the Option Expiration Date.

6.5 Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative.

 

12



--------------------------------------------------------------------------------

Prior to the issuance of shares of Stock upon the exercise of an Option, the
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.

 

7. TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS.

Restricted Stock Awards shall be evidenced by Award Agreements specifying
whether the Award is a Restricted Stock Bonus or a Restricted Stock Purchase
Right and the number of shares of Stock subject to the Award, in such form as
the Committee shall from time to time establish. No Restricted Stock Award or
purported Restricted Stock Award shall be a valid and binding obligation of the
Bank unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:

7.1 Types of Restricted Stock Awards Authorized. Restricted Stock Awards may be
in the form of either a Restricted Stock Bonus or a Restricted Stock Purchase
Right. Restricted Stock Awards may be granted upon such conditions as the
Committee shall determine, including, without limitation, upon the attainment of
one or more Performance Goals described in Section 8.4. If either the grant of a
Restricted Stock Award or the lapse of the Restriction Period is to be
contingent upon the attainment of one or more Performance Goals, the Committee
shall follow procedures substantially equivalent to those set forth in
Sections 8.3 through 8.5(a).

7.2 Purchase Price. The purchase price for shares of Stock issueable under each
Restricted Stock Purchase Right shall be established by the Committee in its
discretion. No monetary payment (other than applicable tax withholding) shall be
required as a condition of receiving shares of Stock pursuant to a Restricted
Stock Bonus, the consideration for which shall be services actually rendered to
the Bank or for its benefit. Notwithstanding the foregoing, the Participant
shall furnish consideration in the form of cash or past services rendered to the
Bank or for its benefit.

7.3 Purchase Period. A Restricted Stock Purchase Right shall be exercisable
within a period established by the Committee, which shall in no event shall
extend to any period which shall cause the Restricted Stock Purchase Right to be
treated as a deferral of compensation within the meaning of Section 409A or
exceed thirty (30) days from the date of the grant of the Restricted Stock
Purchase Right. In addition, no Restricted Stock Purchase Right granted to a
prospective Employee or prospective Director may become exercisable prior to the
date on which such person commences Service.

7.4 Payment of Purchase Price. Except as otherwise provided below, payment of
the purchase price for the number of shares of Stock being purchased pursuant to
any Restricted Stock Purchase Right shall be made (a) in cash, by check, or in
cash equivalent, (b) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or
(iii) by any combination thereof. The Committee may at any time or from time to
time grant Restricted Stock Purchase Rights which do not permit all of the
foregoing forms of consideration to be used in payment of the purchase price or
which otherwise restrict one or more forms of consideration. Restricted Stock
Bonuses shall be issued in consideration for past services actually rendered to
the Bank or for its benefit.

 

13



--------------------------------------------------------------------------------

7.5 Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award may or may not be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 8.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. During any Restriction
Period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than pursuant to a
Change in Control, as defined in Section 11.1, or as provided in Section 7.8.
Upon request by the Bank, each Participant shall execute any agreement
evidencing such transfer restrictions prior to the receipt of shares of Stock
hereunder and shall promptly present to the Bank any and all certificates
representing shares of Stock acquired hereunder for the placement on such
certificates of appropriate legends evidencing any such transfer restrictions.

7.6 Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 7.5 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Restricted Stock Award, the Participant shall
have all of the rights of a stockholder of the Bank holding shares of Stock,
including the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares. However, in the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Bank as described in Section 4.3,
then any and all new, substituted or additional securities or other property
(other than normal cash dividends) to which the Participant is entitled by
reason of the Participant’s Restricted Stock Award shall be immediately subject
to the same Vesting Conditions as the shares subject to the Restricted Stock
Award with respect to which such dividends or distributions were paid or
adjustments were made.

7.7 Effect of Termination of Service. Unless otherwise provided by the Committee
in the grant of a Restricted Stock Award and set forth in the Award Agreement,
if a Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then (a) the Bank
shall have the option to repurchase for the purchase price paid by the
Participant any shares acquired by the Participant pursuant to a Restricted
Stock Purchase Right which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service and (b) the Participant shall
forfeit to the Bank any shares acquired by the Participant pursuant to a
Restricted Stock Bonus which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service. The Bank shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one or more persons as may be selected by the Bank.

7.8 Nontransferability of Restricted Stock Award Rights. Prior to the issuance
of shares of Stock pursuant to a Restricted Stock Award, rights to acquire such
shares shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
the laws of descent and distribution. All rights with respect to a Restricted
Stock Award granted to a Participant hereunder shall be exercisable during his
or her lifetime only by such Participant or the Participant’s guardian or legal
representative.

 

14



--------------------------------------------------------------------------------

8. TERMS AND CONDITIONS OF PERFORMANCE AWARDS.

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Bank unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

8.1 Types of Performance Awards Authorized. Performance Awards shall be in the
form of Performance Units. Each Award Agreement evidencing a Performance Award
shall specify the number of Performance Units subject thereto, the Performance
Award Formula, the Performance Goal(s) and Performance Period applicable to the
Award, and the other terms, conditions and restrictions of the Award.

8.2 Value of Performance Units. Unless otherwise provided by the Committee in
granting a Performance Award, each Performance Unit shall have an initial value
of one hundred dollars ($100). The final value payable to the Participant in
settlement of a Performance Award determined on the basis of the applicable
Performance Award Formula will depend on the extent to which Performance Goals
established by the Committee are attained within the applicable Performance
Period established by the Committee.

8.3 Establishment of Performance Period, Performance Goals and Performance Award
Formula. In granting each Performance Award, the Committee shall establish in
writing the applicable Performance Period, Performance Award Formula and one or
more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. Unless otherwise
permitted in compliance with the requirements under Section 162(m) with respect
to “performance-based compensation,” the Committee shall establish the
Performance Goal(s) and Performance Award Formula applicable to each Performance
Award no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable Performance Period or (b) the date on which 25%
of the Performance Period has elapsed, and, in any event, at a time when the
outcome of the Performance Goals remains substantially uncertain. Once
established, the Performance Goals and Performance Award Formula shall not be
changed during the Performance Period. The Bank shall notify each Participant
granted a Performance Award of the terms of such Award, including the
Performance Period, Performance Goal(s) and Performance Award Formula.

 

15



--------------------------------------------------------------------------------

8.4 Measurement of Performance Goals. Performance Goals shall be established by
the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance (each,
a “Performance Measure”), subject to the following:

(a) Performance Measures. Performance Measures shall have the same meanings as
used in the Bank’s financial statements, or, if such terms are not used in the
Bank’s financial statements, they shall have the meaning applied pursuant to
generally accepted accounting principles, or as used generally in the banking
industry. Performance Measures shall be calculated with respect to the Bank, its
Parent Corporation and each Subsidiary Corporation consolidated therewith for
financial reporting purposes or such division or other business unit as may be
selected by the Committee. For purposes of the Plan, the Performance Measures
applicable to a Performance Award shall be calculated in accordance with
generally accepted accounting principles, but prior to the accrual or payment of
any Performance Award for the same Performance Period and excluding the effect
(whether positive or negative) of any change in accounting standards or any
extraordinary, unusual or nonrecurring item, as determined by the Committee,
occurring after the establishment of the Performance Goals applicable to the
Performance Award. Performance Measures may be one or more of the following, as
determined by the Committee:

 

  (i) revenue;

 

  (ii) gross margin;

 

  (iii) operating margin;

 

  (iv) operating income;

 

  (v) pre-tax profit;

 

  (vi) earnings before interest, taxes and depreciation;

 

  (vii) net income;

 

  (viii) cash flow;

 

  (ix) expenses;

 

  (x) the market price of the Stock;

 

  (xi) earnings per share;

 

  (xii) return on stockholder equity;

 

  (xiii) return on capital;

 

  (xiv) return on net assets;

 

  (xv) economic value added;

 

  (xvi) number of customers; and

 

  (xvii) market share.

 

16



--------------------------------------------------------------------------------

(b) Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value or as a value determined relative to a
standard selected by the Committee.

8.5 Settlement of Performance Awards.

(a) Determination of Final Value. As soon as practicable following the
completion of the Performance Period applicable to an Award, the Committee shall
certify in writing the extent to which the applicable Performance Goals have
been attained and the resulting final value of the Award earned by the
Participant and to be paid upon its settlement in accordance with the applicable
Performance Award Formula.

(b) Discretionary Adjustment of Award Formula. In its discretion, the Committee
may, either at the time it grants a Performance Award or at any time thereafter,
provide for the positive or negative adjustment of the Performance Award Formula
applicable to a Performance Award granted to any Participant who is not a
“covered employee” within the meaning of Section 162(m) (a “Covered Employee”)
to reflect such Participant’s individual performance in his or her position with
the Bank or such other factors as the Committee may determine. If permitted
under a Covered Employee’s Award Agreement, the Committee shall have the
discretion, on the basis of such criteria as may be established by the
Committee, to reduce some or all of the value of the Performance Award that
would otherwise be paid to the Covered Employee upon its settlement
notwithstanding the attainment of any Performance Goal and the resulting value
of the Performance Award determined in accordance with the Performance Award
Formula. No such reduction may result in an increase in the amount payable upon
settlement of another Participant’s Performance Award.

(c) Effect of Leaves of Absence. Unless otherwise required by law, payment of
the final value, if any, of a Performance Award held by a Participant who has
taken in excess of thirty (30) days in leaves of absence during a Performance
Period shall be prorated on the basis of the number of days of the Participant’s
Service during the Performance Period during which the Participant was not on a
leave of absence.

(d) Notice to Participants. As soon as practicable following the Committee’s
determination and certification in accordance with Sections 8.5(a) and (b), the
Bank shall notify each Participant of the determination of the Committee.

(e) Payment in Settlement of Performance Awards. As soon as practicable
following the Committee’s determination and certification in accordance with
Sections 8.5(a) and (b), payment shall be made to each eligible Participant (or
such Participant’s legal representative or other person who acquired the right
to receive such payment by reason of the Participant’s death) of the final value
of the Participant’s Performance Award. Payment of such amount shall be made in
cash, shares of Stock, or a combination thereof as determined by the Committee.
Unless otherwise provided in the Award Agreement evidencing a Performance Award,
payment shall be made in a lump sum. In no event shall payment of a Performance
Award be made later than the 15th day of the third month following the taxable
year of the Participant in which the Participant has a legally binding right to
the Performance Award.

 

17



--------------------------------------------------------------------------------

(f) Provisions Applicable to Payment in Shares. If payment is to be made in
shares of Stock, the number of such shares shall be determined by dividing the
final value of the Performance Award by the Fair Market Value of a share of
Stock. Shares of Stock issued in payment of any Performance Award may be fully
vested and freely transferable shares or may be shares of Stock subject to
Vesting Conditions as provided in Section 7.5. Any shares subject to Vesting
Conditions shall be evidenced by an appropriate Award Agreement and shall be
subject to the provisions of Sections 7.5 through 7.8 above.

8.6 Effect of Termination of Service. Unless otherwise provided by the Committee
in the grant of a Performance Award and set forth in the Award Agreement, the
effect of a Participant’s termination of Service on the Performance Award shall
be as follows:

(a) Death or Disability. If the Participant’s Service terminates because of the
death or Disability of the Participant before the completion of the Performance
Period applicable to the Performance Award, the final value of the Participant’s
Performance Award shall be determined by the extent to which the applicable
Performance Goals have been attained with respect to the entire Performance
Period and shall be prorated based on the number of months of the Participant’s
Service during the Performance Period. Payment shall be made following the end
of the Performance Period in any manner permitted by Section 8.5.

(b) Other Termination of Service. If the Participant’s Service terminates for
any reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety; provided, however, that in the event of an involuntary termination of
the Participant’s Service, the Committee, in its sole discretion, may waive the
automatic forfeiture of all or any portion of any such Award.

8.7 Nontransferability of Performance Awards. Prior to settlement in accordance
with the provisions of the Plan, no Performance Award shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Performance Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

 

9. TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS.

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish. No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Bank unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Restricted Stock Units may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:

9.1 Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may be
granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 8.4. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 8.3
through 8.5(a).

 

18



--------------------------------------------------------------------------------

9.2 Purchase Price. No monetary payment (other than applicable tax withholding,
if any) shall be required as a condition of receiving a Restricted Stock Unit
Award.

9.3 Vesting. Restricted Stock Units may or may not be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 8.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.

9.4 Voting Rights, Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Bank or of a duly
authorized transfer agent of the Bank). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to date on which Restricted Stock Units held by such
Participant are settled. Such Dividend Equivalents, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock. The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date. Such additional Restricted Stock Units shall be
subject to the same terms and conditions and shall be settled in the same manner
and at the same time (or as soon thereafter as practicable) as the Restricted
Stock Units originally subject to the Restricted Stock Unit Award. In the event
of a dividend or distribution paid in shares of Stock or any other adjustment
made upon a change in the capital structure of the Bank as described in
Section 4.3, appropriate adjustments shall be made in the Participant’s
Restricted Stock Unit Award so that it represents the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issueable upon settlement of the
Award, and all such new, substituted or additional securities or other property
shall be immediately subject to the same Vesting Conditions as are applicable to
the Award.

9.5 Effect of Termination of Service. Unless otherwise provided by the Committee
in the grant of a Restricted Stock Unit Award and set forth in the Award
Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Bank any Restricted Stock Units pursuant to
the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.

 

19



--------------------------------------------------------------------------------

9.6 Settlement of Restricted Stock Unit Awards. The Bank shall issue to a
Participant on the earlier of the date on which Restricted Stock Units subject
to the Participant’s Restricted Stock Unit Award satisfy applicable Vesting
Conditions or on such other date determined by the Committee, in its discretion,
and set forth in the Award Agreement one (1) share of Stock (and/or any other
new, substituted or additional securities or other property pursuant to an
adjustment described in Section 9.4) for each Restricted Stock Unit then
becoming vested or otherwise to be settled on such date, subject to the
withholding of applicable taxes.

9.7 Nontransferability of Restricted Stock Unit Awards. Prior to the issuance of
shares of Stock in settlement of a Restricted Stock Unit Award, the Award shall
not be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution. All rights with respect to a Restricted Stock
Unit Award granted to a Participant hereunder shall be exercisable during his or
her lifetime only by such Participant or the Participant’s guardian or legal
representative.

 

10. STANDARD FORMS OF AWARD AGREEMENT.

10.1 Award Agreements. Each Award shall comply with and be subject to the terms
and conditions set forth in the appropriate form of Award Agreement approved by
the Committee and as amended from time to time. Any Award Agreement may consist
of an appropriate form of Notice of Grant and a form of Agreement incorporated
therein by reference, or such other form or forms as the Committee may approve
from time to time.

10.2 Authority to Vary Terms. The Committee shall have the authority from time
to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.

 

11. CHANGE IN CONTROL.

11.1 Definition.

(a) An “Ownership Change Event” shall be deemed to have occurred if any of the
following occurs with respect to the Bank: (i) the direct or indirect sale or
exchange in a single or series of related transactions by the stockholders of
the Bank of more than fifty percent (50%) of the voting stock of the Bank;
(ii) a merger or consolidation in which the Bank is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Bank
(other than a sale, exchange or transfer to one or more subsidiaries of the
Bank); or (iv) a liquidation or dissolution of the Bank.

(b) A “Change in Control” shall mean an Ownership Change Event or series of
related Ownership Change Events (collectively, a “Transaction”) in which the
stockholders of the Bank immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Bank’s voting stock

 

20



--------------------------------------------------------------------------------

immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Bank or, in the case of an Ownership Change
Event described in Section 11.1(a)(iii), the entity to which the assets of the
Bank were transferred (the “Transferee”), as the case may be. For purposes of
the preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting securities of one
or more corporations or other business entities which own the Bank or the
Transferee, as the case may be, either directly or through one or more
subsidiary corporations or other business entities. The Committee shall have the
right to determine whether multiple sales or exchanges of the voting securities
of the Bank or multiple Ownership Change Events are related, and its
determination shall be final, binding and conclusive.

11.2 Effect of Change in Control on Options.

(a) Accelerated Vesting. Notwithstanding any other provision of the Plan to the
contrary, the Committee, in its sole discretion, may provide in any Award
Agreement or, in the event of a Change in Control, may take such actions as it
deems appropriate to provide for the acceleration of the exercisability and
vesting in connection with such Change in Control of any or all outstanding
Options and shares acquired upon the exercise of such Options upon such
conditions and to such extent as the Committee shall determine.

(b) Assumption or Substitution. In the event of a Change in Control, the
surviving, continuing, successor, or purchasing entity or parent thereof, as the
case may be (the “Acquiror”), may, without the consent of any Participant,
either assume the Bank’s rights and obligations under outstanding Options
(“Assumed Options”) or substitute for outstanding Options substantially
equivalent options (“Substituted Options”) (as the case may be) for the
Acquiror’s stock; provided, however that such Assumed Options or such
Substituted Options shall provide or contain a provision that accelerates the
exercisability and vesting of such Assumed or Substituted Options if within
eighteen (18) months of the occurrence of the Ownership Change Event any one or
more of the following occurs: (i) the termination of Service of the Participant
by the Acquiror without Cause, (ii) the change in the location where the
Participant regularly performs Service to a place more than thirty five
(35) miles from the location where the Participant regularly performed Service
prior to the Ownership Change Event, or (iii) the base salary of the Participant
is reduced by ten percent (10%) or more. Any Options which are not assumed by
the Acquiror in connection with the Change in Control nor exercised as of the
time of consummation of the Change in Control shall terminate and cease to be
outstanding effective as of the time of consummation of the Change in Control.

(c) Cash-Out of Options. The Committee may, in its sole discretion and without
the consent of any Participant, determine that, upon the occurrence of a Change
in Control, each or any Option outstanding immediately prior to the Change in
Control shall be canceled in exchange for a payment with respect to each vested
share of Stock subject to such canceled Option in (i) cash, (ii) stock of the
Bank or of a corporation or other business entity a party to the Change in
Control, or (iii) other property which, in any such case, shall be in an amount
having a Fair Market Value equal to the excess of the Fair Market Value of the
consideration to be paid per share of Stock in the Change in Control over the
exercise price per share under such Option (the “Spread”). In the event such
determination is made by the

 

21



--------------------------------------------------------------------------------

Committee, the Spread (reduced by applicable withholding taxes, if any) shall be
paid to Participants in respect of their canceled Options as soon as practicable
following the date of the Change in Control.

11.3 Effect of Change in Control on Restricted Stock Awards. The Committee may,
in its discretion, provide in any Award Agreement evidencing a Restricted Stock
Award that, in the event of a Change in Control, the lapsing of the Restriction
Period applicable to the shares subject to the Restricted Stock Award held by a
Participant whose Service has not terminated prior to the Change in Control
shall be accelerated effective immediately prior to the consummation of the
Change in Control to such extent as specified in such Award Agreement. Any
acceleration of the lapsing of the Restriction Period that was permissible
solely by reason of this Section 11.3 and the provisions of such Award Agreement
shall be conditioned upon the consummation of the Change in Control.

11.4 Effect of Change in Control on Performance Awards. The Committee may, in
its discretion, provide in any Award Agreement evidencing a Performance Award
that, in the event of a Change in Control, the Performance Award held by a
Participant whose Service has not terminated prior to the Change in Control
shall become payable effective as of the date of the Change in Control to such
extent as specified in such Award Agreement.

11.5 Effect of Change in Control on Restricted Stock Unit Awards. The Committee
may, in its discretion, provide in any Award Agreement evidencing a Restricted
Stock Unit Award that, in the event of a Change in Control, the Restricted Stock
Unit Award held by a Participant whose Service has not terminated prior to such
date shall be settled effective as of the date of the Change in Control to such
extent as specified in such Award Agreement.

 

12. COMPLIANCE WITH SECURITIES LAW.

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities (including the Securities
Act and any equivalent requirements under state laws) and the requirements of
any stock exchange or market system upon which the Stock may then be listed. The
inability of the Bank to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Bank’s legal counsel to be necessary to the
lawful issuance and sale of any shares hereunder shall relieve the Bank of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained. As a condition to
issuance of any Stock, the Bank may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Bank.

 

13. TAX WITHHOLDING.

13.1 Tax Withholding in General. The Bank shall have the right to deduct from
any and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, including by means of a Cashless
Exercise of an Option, to make

 

22



--------------------------------------------------------------------------------

adequate provision for the federal, state, local and foreign taxes, if any,
required by law to be withheld by the Bank with respect to an Award or the
shares of Stock acquired pursuant thereto. The Bank shall have no obligation to
deliver shares of Stock, or to make any payment in cash under the Plan until the
Bank’s tax withholding obligations have been satisfied by the Participant.

13.2 Withholding in Shares. The Bank shall have the right, but not the
obligation, to deduct from the shares of Stock issueable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Bank, equal to all or any part of the tax withholding
obligations of the Bank. The Fair Market Value of any shares of Stock withheld
or tendered to satisfy any such tax withholding obligations shall not exceed the
amount determined by the applicable minimum statutory withholding rates.

 

14. AMENDMENT OR TERMINATION OF PLAN.

The Committee may amend, suspend or terminate the Plan at any time. However,
without the approval of the Bank’s stockholders, there shall be (a) no increase
in the maximum aggregate number of shares of Stock that may be issued under the
Plan (except by operation of the provisions of Section 4.3), (b) no change in
the class of persons eligible to receive Incentive Stock Options, and (c) no
other amendment of the Plan that would require approval of the Bank’s
stockholders under any applicable law, regulation or rule. No amendment,
suspension or termination of the Plan shall affect any then outstanding Award
unless expressly provided by the Committee. In any event, no amendment,
suspension or termination of the Plan may adversely affect any then outstanding
Award without the consent of the Participant unless necessary to comply with any
applicable law, regulation or rule.

 

15. MISCELLANEOUS PROVISIONS.

15.1 Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted. The Bank shall
have the right to assign at any time any repurchase right it may have, whether
or not such right is then exercisable, to one or more persons as may be selected
by the Bank. Upon request by the Bank, each Participant shall execute any
agreement evidencing such transfer restrictions prior to the receipt of shares
of Stock hereunder and shall promptly present to the Bank any and all
certificates representing shares of Stock acquired hereunder for the placement
on such certificates of appropriate legends evidencing any such transfer
restrictions.

15.2 Provision of Information. Each Participant shall be given access to
information concerning the Bank equivalent to that information generally made
available to the Bank’s common stockholders.

15.3 Rights as Employee or Director. No person, even though eligible pursuant to
Section 5, shall have a right to be selected as a Participant, or, having been
so selected, to be selected again as a Participant. Nothing in the Plan or any
Award granted under the Plan shall confer on any Participant a right to remain
an Employee or Director or interfere with or limit in

 

23



--------------------------------------------------------------------------------

any way any right of the Bank to terminate the Participant’s Service at any
time. To the extent that an Employee of an employer other than the Bank receives
an Award under the Plan, that Award shall in no event be understood or
interpreted to mean that the Bank is the Employee’s employer or that the
Employee has an employment relationship with the Bank.

15.4 Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Bank or of a duly authorized transfer agent of the Bank). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date such shares are issued, except as provided in
Section 4.3 or another provision of the Plan.

15.5 Fractional Shares. The Bank shall not be required to issue fractional
shares upon the exercise or settlement of any Award.

15.6 Severability. If any one or more of the provisions (or any part thereof) of
this Plan shall be held invalid, illegal or unenforceable in any respect, such
provision shall be modified so as to make it valid, legal and enforceable, and
the validity, legality and enforceability of the remaining provisions (or any
part thereof) of the Plan shall not in any way be affected or impaired thereby.

15.7 Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Bank a written designation of a beneficiary who is
to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Bank, and will be effective
only when filed by the Participant in writing with the Bank during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Bank will pay any remaining unpaid benefits to the
Participant’s legal representative.

15.8 Regulatory Law Compliance.

(a) If the Bank’s capital falls below minimum regulatory requirements, as
determined by the California Department of Financial Institutions (the “DFI”) or
the Federal Deposit Insurance Corporation (the “FDIC”) (collectively, referred
to as “Supervisory Authority”), the Supervisory Authority may direct the Bank to
require Optionees to exercise or forfeit some or all of their Stock Options.

(b) The grant of any Stock Options is subject to the review and approval from
time to time of the Supervisory Authority and that in the event any Supervisory
Authority interposes an objection to the issuance of Stock Options granted or to
be granted hereunder, or otherwise requires or recommends that the Bank cancel
some or all of Stock Options Shares, or change the terms or conditions hereof,
the Bank, through the Stock Option Committee or such other Committee which may
be designated as empowered to make determinations with regard to this Plan,
shall have the right to take all such action required or recommended by such
Supervisory Authority including, without limitation, the cancellation of Stock
Options hereunder at no additional consideration to Optionees holding such Stock
Options.

 

24



--------------------------------------------------------------------------------

CU BANCORP

2007 EQUITY AND INCENTIVE PLAN AS RESTATED JULY 31, 2012

NOTICE OF GRANT OF RESTRICTED STOCK BONUS

Notice is hereby given of the grant of the following restricted shares of the
Common Stock of CU Bancorp pursuant to the CU Bancorp 2007 Equity and Incentive
Plan (“Plan”).

NOW, THEREFORE, in consideration of the promises and of the mutual agreements
contained in this Notice of Grant of Restricted Stock (“Grant Notice”), the
parties hereto agree as follows:

Section 1. Definitions. As used in this Grant Notice, the following terms shall
have the following respective meanings:

 

Agreement:    CU Bancorp Restricted Stock Bonus Award Agreement Company:    CU
Bancorp Participant:    Grant Date:    Number of Shares of Restricted Stock
Granted:    shares Restricted Stock Bonus:    The award of shares of the
Company’s Common Stock granted to Participant pursuant to the Plan, the
Agreement, and this Grant Notice and subject to the restrictions set forth
therein. Value of Stock on Date of Grant:    $             per share, which is
the closing price of the Company’s Common Stock on the trading day immediately
prior to the Grant Date. Vesting Commencement Date:    One year anniversary from
date of grant. Vesting Schedule    Plan:    CU Bancorp 2007 Equity and Incentive
Plan as restated July 31, 2012.

Capitalized terms used in this Grant Notice and not otherwise defined shall have
the meanings ascribed thereto in the Plan and/or the Agreement.

 

25



--------------------------------------------------------------------------------

Section 2. Designation of Restricted Stock

 

  Restricted Stock Bonus Award:                    shares      Other Restricted
Stock Award:                    shares   

Restriction Period. All of the Restricted Stock is subject to Vesting Condition
should Participant’s service terminate. Provided that Participant’s Services are
continuing, restrictions shall lapse upon the earlier of the following: (a) in
accordance with the schedule set forth in the sentence which follows immediately
below, (b) upon a Change in Control or (c) the anniversary date of this
             Agreement.

Restrictions shall lapse at the rate of      percent (    %) of the shares of
Restricted Stock subject to this award on each successive anniversary of the
date of this Notice. Upon the termination of Participant’s service all of the
Restricted Stock which continues to be subject to Vesting Conditions immediately
prior to such termination shall be forfeited by Participant, ownership of all
such forfeited Restricted Stock shall transfer back to the Company and
Participant shall have no further rights with respect to any of such forfeited
Restricted Stock.

Section 3. Interpretation. The terms and provisions of the Plan and the
Agreement are hereby incorporated into this Grant Notice as if set forth herein
in their entirety. Participant hereby agrees to be bound by the terms of the
Plan, the Agreement, and this Grant Notice and by the fact that the Restricted
Stock is granted subject to and in accordance with the Plan, the Agreement and
this Grant Notice. In the event of a conflict between any provision of this
Grant Notice or the Agreement and the Plan, the provisions of the Plan shall
control. A copy of the Agreement and the Plan are available, without charge,
upon request.

[Remainder of page intentionally left blank]

 

26



--------------------------------------------------------------------------------

Section 4. Notices. Delivery of documents and notices shall be given in
accordance with Section 13.4 of the Agreement, as follows:

 

  (a) if to the Company, to it at:

CU Bancorp

15821 Ventura Blvd., Suite 100

Encino, California 91436

Attention: Director of Human Resources

 

  (b) if to Participant, to him or her at:

The last address set forth in the Company’s records

Section 5. Additional Terms/Acknowledgements: The undersigned Employee
acknowledges receipt of, and understands and agrees to, this Grant Notice, the
Restricted Stock Bonus Agreement and the Plan. Employee further acknowledges
that as of the Date of Grant, this Grant Notice, the Restricted Stock Bonus
Agreement and the Plan set forth the entire understanding between Employee and
the Company regarding the Restricted Stock granted pursuant hereto and supersede
all prior oral and written agreements on that subject.

 

Dated:     CU Bancorp,           By:  

 

        Name: Emily Hamilton       Its:  

Senior Vice President

BY EXECUTION BELOW I ACCEPT ALL TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT
AND THIS GRANT NOTICE.

 

      PARTICIPANT: Dated:            

 

      (Signature)       (Print Name)       Address for Notice:      

 

 

27



--------------------------------------------------------------------------------

Attachments:

2007 Equity and Incentive Plan

Restricted Stock Bonus Award Agreement

Election Under 83(b) of the Internal Revenue Code

Important Information Memorandum Regarding 83(b) Election

 

28